DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Aug 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 23 Aug 2022, with respect to the claim objection have been fully considered and are persuasive. The claim objection of 25 May 2022 has been withdrawn in view of the amended claim. 
Applicant’s arguments, see pg. 10-14, filed 23 Aug 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-15 are currently examination. 

Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “display unit”, “projection image generation unit”, “superimposed image generator” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “associate one two-dimensional projection image of the generated two-dimensional projection images with the fluoroscopic image” and “associate the retrieved one two-dimensional projection image with the fluoroscopic image”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “associate one two-dimensional projection image of the generated two-dimensional projection images with the fluoroscopic image”, and the claim also recites “associate the retrieved one two-dimensional projection image with the fluoroscopic image” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In particular, claim 1 does not recite any particular sequence for the functional limitations configured to be performed that it is unclear whether the limitations in question are referring to the same function, but one limitation being broader than the other limitation. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont et al. (US Patent Pub No. 2015/0087972) - hereinafter referred to as Dumont - in view of Baumgart (US Patent Pub No. 2017/0124708), Hansis (US PG Pub No. 2014/0003688), and Zagorchev et al. (US PG Pub No. 2010/0266220) - hereinafter referred to as Zagorchev.
Regarding claims 1 and 6, Dumont discloses a radiographic imaging apparatus (Fig. 1) comprising:
an irradiator ([0042]: X-ray source) configured to irradiate at least a region-of-interest in a subject with radiation ([0042]-[0043]: X-rays passing through patient);
a detector ([0042]: X-ray detector) configured to detect the radiation which has transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
a display unit (display 28) configured to display a fluoroscopic image including the region-of-interest based on an output of the detector ([0050]: display 28 for outputting visual information from processor 26; Fig. 2 and [0012]: fluoroscopy image with an EKG overlay);
a projection image generation unit ([0027]: processor 26) configured to generate two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images);
a controller (processor 26) configured to associate one two-dimensional projection image of the generated two-dimensional projection images with the fluoroscopic image ([0092]: As a frame of fluoroscopic data for a new (different) phase is acquired, multiple candidates of modeled locations for that new phase from the multiple cycles are selected from the angiographic sequence); and
a superimposed image generator (processor 26) configured to generate a superimposed image by superimposing the fluoroscopic image and the one two-dimensional projection image associated with the fluoroscopic image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image),
wherein the display unit (display 28) is further configured to display the fluoroscopic image ([0050]: display 28 for outputting visual information from processor 26; Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)), and
wherein the controller (processor 26) is configured to:
compare each two-dimensional projection images with fluoroscopic image to identify one of the two-dimensional projection images, which has the highest degree of similarity between the two-dimensional projection image and the fluoroscopic image ([0094]-[0095]: three anatomic models from angiograms is separately fitted to the model determined from the frame of fluoroscopic data for that same or similar phase;),
retrieve the one two-dimensional projection image with the highest degree of similarity between the two-dimensional projection image and the fluoroscopic image ([0099]: Where the frames of the angiographic sequence are aligned to particular phases, the frames of fluoroscopic data at those phases are used; [0099]: overlay with least mean square error during the fitting is kept), and
associate the retrieved one two-dimensional projection image with the fluoroscopic image (Fig. 3: generate overlay 42; Fig. 10; and [0101]: one of the angiographic candidate is selected to create a final overlay with the fluoroscopic image).
	Dumont does not disclose:
the two-dimensional projection images each derived from three-dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest; 
wherein the projection image generation unit is configured to generate post-removal two-dimensional projection images in which an image of the contrast agent has been each removed (claims 1 and 6); and
the three dimensional images are collected at multiple points of time are acquired by CT imaging (claim 6).
	Baumgart, however, discloses:
generating two-dimensional projection images ([0038]-[0039]: generate a series of DRR (digitally reconstructed radiograph) images from 4D DSA (digital subtraction angiography image) image volume … the series of DRR frames is 2D DSA showing the flow of contrast into and out of the vessels of interest over various time points), the two-dimensional projection images each derived from three-dimensional images collected at multiple points of time with a contrast agent being administered to at least a part of the region-of-interest ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and shows contrast flow in the same volume at a particular time; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension); and
the three-dimensional images collected at the multiple points of time are acquired by CT imaging ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D CT images collected at multiple points of time. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating 2D projection images from 3D images collected at multiple points of time. 
Hansis further discloses:
generating post-removal two-dimensional projection images in which an image of the contrast agent has been each removed (Fig. 4B and [0040]: angiogram after removal of contrast-enhanced vessels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system to include Hansis’s method of generating contrast-agent-removed two-dimensional projection images. The motivation for the combination would have been to avoid “inconsistent attenuation information”, as taught by Hansis ([0040]), in registering the two-dimensional projection images with another set of two-dimensional images. 
Regarding claim 2, Dumont in view of Baumgart  and Hansis discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three-dimensional images of a subject collected from outside of the radiographic imaging apparatus at the multiple points of time ([0038]-[0039]: 2D DSA or DRR images generated from 4D DSA and show flow of contrast into and out of vessels of interest over various time points; [0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0032]: implemented with the system 101, a different system, or a combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subjected collected from outside at multiple points of time. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]), using a different imaging system. 
Regarding claim 3, Dumont in view of Baumgart and Hansis discloses all limitations of claim 1, as discussed above, and Baumgart further discloses:
generating the two-dimensional projection images from the three-dimensional images so that at least an orientation of a subject in the three-dimensional images matches an orientation of the subject in the fluoroscopic image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subject collected to match orientation of 3D images and that of fluoroscopic image. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 4, Dumont in view of Baumgart and Hansis discloses all limitations of claim 1, as discussed above, and Dumont discloses:
the region-of-interest includes a region that periodically moves due to a heartbeat or a respiratory beat ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claims 7 and 13, Dumont discloses a method of radiographic imaging (Fig. 1), comprising:
irradiating a subject, including a region-of-interest in the subject, with radiation ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel);
detecting radiation that has been transmitted through the subject ([0042]-[0043]: X-rays passing through patient are detected);
based on the detected radiation, generating a fluoroscopic image including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region);
generating a set of first two-dimensional projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images),
selecting one of first two-dimensional projection images among the first two dimensional projection images (Fig. 10 and [0102]: one angiography image on left side of Fig. 10);
generating a superimposed image by superimposing the fluoroscopic image and the selected first two-dimensional projection image (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image); and
displaying the superimposed image (Fig. 10 and [0102]: right side is a fluoroscopy image with an overlay created by averaging the candidates from different cycles (in angiography)),
wherein selecting the one first two-dimensional projection image among the first two-dimensional projection images (Fig. 10 and [0102]: one angiography image on left side of Fig. 10) comprises:
comparing each of the first two-dimensional projection images with fluoroscopic image to identify one of the first two-dimensional projection images, which has the highest degree of similarity between the two-dimensional projection image and the fluoroscopic image ([0094]-[0095]: three anatomic models from angiograms is separately fitted to the model determined from the frame of fluoroscopic data for that same or similar phase;),
retrieving one first two-dimensional projection image with the highest degree of similarity between the two-dimensional projection image and the fluoroscopic image ([0099]: Where the frames of the angiographic sequence are aligned to particular phases, the frames of fluoroscopic data at those phases are used; [0099]: overlay with least mean square error during the fitting is kept),
associating the retrieved one first two-dimensional projection image with the fluoroscopic image (Fig. 3: generate overlay 42; Fig. 10; and [0101]: one of the angiographic candidate is selected to create a final overlay with the fluoroscopic image), and
selecting the associated first two-dimensional projection image (Fig. 10 and [0102]: one angiography image on left side of Fig. 10).
	Dumont does not disclose:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the plurality of three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject;
for each of the plurality of three-dimensional images, generating a set of two-dimensional projection images, each set of two-dimensional projection images including a first two-dimensional projection image and a corresponding second two-dimensional projection image in which an image of the contrast agent has been removed; and
selecting one first two-dimensional projection image of the first two-dimensional projection images comprises determining that one second two-dimensional projection image of a first set of the sets of two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set corresponding to the determined second two-dimensional projection image (claims 7 and 13); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus (claim 13).
	Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the plurality of three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points);
for each of the plurality of three-dimensional images, generating a set of two-dimensional projection images ([0038]-[0039]: generate a series of DRR images from 4D DSA image volume); and
selecting one first two-dimensional projection image of the first two-dimensional projection images (Fig. 5 and [0043]: maximally opacified frame generated from 2D DRR images), wherein the selecting the one first two-dimensional projection image of the first two-dimensional projection images comprises determining that one second two-dimensional projection image of a first set of the sets of two-dimensional projection images has the highest degree of similarities of all of the second two-dimensional projection images with the fluoroscopic image and selecting the first two-dimensional projection image of the first set corresponding to the determined second two-dimensional projection image ([0041]: DRR images and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle) (claims 7 and 14); and
wherein the plurality of three-dimensional images are obtained from a CT imaging apparatus ([0036]: 4D-DSA is 3D plus time volumetric dataset that includes the time dimension; [0017]: CT imaging data) (claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating sets of 2D projection images from 3D CT images collected at multiple points of time and selecting one 2D projection image that has highest degree of similarities with the fluoroscopic image. The motivations for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) by generating sets of 2D projection images from 3D images collected at multiple points of time.
Hansis further discloses:
generating post-removal two-dimensional projection images in which an image of the contrast agent has been each removed (Fig. 4B and [0040]: angiogram after removal of contrast-enhanced vessels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method to include Hansis’s method of generating contrast-agent-removed two-dimensional projection images. The motivation for the combination would have been to avoid “inconsistent attenuation information”, as taught by Hansis ([0040]), in registering the two-dimensional projection images with another set of two-dimensional images. 
Regarding claim 8, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject, and generating the fluoroscopic image are performed by a first radiographic imaging apparatus (see claim 7), and 
wherein two-dimensional projection images are provided to the first radiographic imaging apparatus from a source external to the first radiographic imaging apparatus ([0042]: fluroscopy system 16 is a separate system from the angiography system 14).
	Dumont does not disclose:
providing the plurality of three-dimensional images.
	Baumgart, however, discloses:
providing a plurality of three-dimensional images, obtained at different points in time from one another, the three-dimensional images being of the subject in a state in which a contrast agent was administered to the subject ([0036]: 4D-DSA (digital subtraction angiography image) is 3D plus time volumetric dataset that includes the time dimension; [0038]-[0039]: 2D DRR (digitally reconstructed radiograph) images generated from 4D DSA and shows flow of contrast into and out of the vessels of interest over various time points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of providing a plurality of three-dimensional images. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Regarding claim 9, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Baumgart further discloses:
generating the set of two-dimensional projection images for each of the three-dimensional images comprises, for each three-dimensional image, determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image ([0041]: DRR images of 4D-DSA and live fluoroscopic image registered into same coordinate frame; [0046]: DRR frames regenerated at fluoroscopic projection angle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of generating 2D projection images from 3D images of a subject by determining a relationship of an orientation of the subject in the three-dimensional image and an orientation of the subject in the fluoroscopic image. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)” ([0033] of Baumgart) and allow “a visual roadmap of blood vessels for doctors, interventional radiologists, and other users of the angiographic platform” ([0021] of Baumgart). 
Regarding claim 10, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Dumont discloses:
the region-of-interest includes a region that includes a periodic motion resulting from at least one of a heartbeat or a respiratory beat of the subject ([0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position).
Regarding claim 11, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Dumont discloses:
irradiating a subject, including a region-of-interest in the subject, the region-of-interest including a region that periodically moves due to at least one of a heartbeat and a respiratory beat of the subject ([0042]-[0043]: X-rays passing through patient; [0044]: fluoroscopy image represents vessel; [0093]: coronary vessels on fluoroscopy image … because of breathing motion, noise is added to vessels' position);
generating a series of fluoroscopic images including the region-of-interest ([0043]-[0044]: Since each pixel or location of the detector represents an accumulation of responses along the path of travel, the fluoroscopy image is a projection image of the region and a sequence of fluoroscopy images over multiple (e.g., three or more) heart cycles is acquired); and
for each generated fluoroscopic image, generating the superimposed image and displaying the superimposed image to thereby display a moving image including the series of fluoroscopic images superimposed with corresponding first two-dimensional projection images (Fig. 10 and [0020]: an example angiograph image and a corresponding example fluoroscopy image with an overlay; [0102] and [0131]: right side of FIG. 10 shows the overlay as a thick or bolded curve graphic (from angiography) added to the fluoroscopic image; [0132]: a sequence of fluoroscopy images is generated and overlay is provided in each fluoroscopy image).
Regarding claims 14-15, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Dumont discloses:
performing CT imaging with a CT apparatus (angiography system 14; [0038]-[0039]: CT angiography) to generate the set of projection images ([0031]: image data used to generate an image, pixels values to be displayed and a sequence of frames of data is acquired, such as acquiring angiography images); and
the steps of irradiating a subject, detecting radiation that has been transmitted through the subject (see claim 7 above), and generating the fluoroscopic image are performed by a first radiographic imaging apparatus that is separate from the CT imaging apparatus ([0042]: fluroscopy system 16 is a separate system from angiography system 14).
	Dumont does not disclose:
performing CT imaging with the CT imaging apparatus to obtain the plurality of three-dimensional images.
	Baumgart, however, discloses:
performing CT imaging with a CT imaging apparatus (imaging device 102) to obtain the plurality of three-dimensional images ([0029]: imaging device 102 is a CT scanner for acquiring image data; [0036]: performing 4D-DSA reconstruction by rotating C-arm system and 4D-DSA is 3D plus time volumetric dataset that includes the time dimension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Baumgart’s method of performing CT imaging to obtain a plurality of 3D images. The motivation for the combination would have been to identify “injected contrast flow in the vasculature of the object of interest at a particular three-dimensional location and at a particular time (during angiography)”, as taught by Baumgart ([0033]). 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dumont in view of Baumgart and Hansis, as applied to claims 4 and 7, respectively, above, and further in view of Xu et al. (US PG Pub No. 2010/0061611) - hereinafter referred to as Xu.
Regarding claim 5,  Dumont in view of Baumgart and Hansis discloses all limitations of claim 4, as discussed above, and Dumont in view of Baumgart does not disclose:
the three-dimensional images include at least one cycle of a periodic motion of the periodically moving region.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images include at least one cycle of a periodic motion of the periodically moving region ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s system of superimposing angiographic and fluoroscopic images to include Xu’s method of collecting three dimensional angiographic images including at least one cycle of a periodic motion of the periodically moving region. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 
Regarding claim 12, Dumont in view of Baumgart and Hansis discloses all limitations of claim 7, as discussed above, and Dumont in view of Baumgart does not disclose:
wherein the plurality of three dimensional images respectively represent internal structure of the subject at corresponding different points in time within one cycle of the periodic motion.
	In related art of superimposing angiographic and fluoroscopic images, Xu, however, discloses:
three dimensional images respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion ([0014]: 3D image data include motion characteristics for coronary arteries across a cardiac cycle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dumont’s method of superimposing angiographic and fluoroscopic images to include Xu’s method of collecting three dimensional images that respectively represent internal structure of a subject at corresponding different points in time within one cycle of a periodic motion. The motivation for the combination would have been since “co-registration (between angiographic and fluoroscopic images) is particularly difficult owing to both the cardiac cycle and breathing motion and the fact that during these motions … utilize a reliable registration scheme at the setup of the intervention, an efficient way of updating the registration during the intervention if the patient moves, dynamic compensation for breathing motion, as well as integrated visualization tools for augmented MSTC-fluoroscopy image fusion”, as taught by Xu ([0044]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zagorchev et al. (US PG Pub No. 2010/0266220) discloses at least registering different 2D images by features (see at least Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799